                                          THE LAW OFFICES OF
                                  NEAL BRICKMAN, P.C.
                                 420 LEXINGTON AVENUE, SUITE 2440
                                     NEW YORK, NEW YORK 10170

NEAL BRICKMAN                                                                                     TELEPHONE:
JUDITH L. GOLDSBOROUGH                                                                             (212) 986-6840
ETHAN Y. LEONARD
VIRIGNIA A. REILLY                                                                               TELECOPIER:
JASON A. STEWART                                                                                  (212) 986-7691

                                                                   December 7, 2020

      Via ECF Only

      Honorable Jesse M. Furman
      United States District Judge
      United States Courthouse
      40 Centre Street - Room 2202
      New York, New York 10007
      (212) 805-0282
                                                    Re:    Piacentile v. Troxel and Rublee
                                                           Case No: 20-CV-5252 (JMF)
      Dear Judge Furman:

              We represent the Defendants in the above referenced matter. We write today, jointly and
      with the consent of, counsel for the Plaintiff. Specifically, we write further to the Court’s
      Memorandum Opinion and Order of December 2, 2020 (Dkt # 28) to notify the Court that the
      Parties agree that there is no need for further briefing on the Defendants’ motion to compel
      arbitration and that such motion should be granted immediately as unopposed and the instant action
      dismissed without prejudice.

             We thank the Court for its time, attention, and assistance in this regard.

                                                           Respectfully submitted,


                                                           Ethan Leonard (EL2497)

      Cc: David S. Stone (Via ECF Only)
